DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-15, in the reply filed on 03/09/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/09/2021.
	Claims 1-20 are pending, claims 1-15 are under examination.

Priority
Acknowledge is made for priority claiming from US provisional application 62/851,984, filed on 05/23/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 and 9 recite “cream solution” that is not defined in the specification. It is well recognized in the art (Oakley, “Topical formulations”, February 2016; retrieved from https://dermnetnz.org/topics/topical-formulations on 03/18/2021) that solution is water or alcoholic lotion containing a dissolved powder. Lotion is usually considered thicker than a solution and more likely to contain oil as well as water or alcohol. A shake lotion separates into parts with time so needs to be shaken into suspension before use. Cream is thicker than a lotion, maintaining its shape, for example, a 50/50 emulsion of oil and water. Requires preservative to extend shelf life. Often moisturizing. Thus, cream is distinct from solution, it is unclear what “cream solution” indicates, and scope and boundary of claim are unclear. This is indefinite. For compact prosecution purpose, “cream solution” is examined as any solution, lotion, cream, suspension and emulsion.
Claims 2, 4-8 are rejected for depending on rejected claims 1 and 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sheil et al. (US20080131527).
	The limitation of claim 1 is met by Sheil et al. disclosing a topical composition comprising bupivacaine in the form of cream (claims 1 and 6-7; page 5, [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sheil et al. (US20080131527), as applied for the above 102 rejection for claim 1, in view of Fischer et al. (US20030138505) and Salamone et al. (US20160101166).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Sheil et al.  teaches synergistic combination of a topical anesthetic and wound barrier forming agent capable of providing extended analgesia of 'significant open wounds' (that being, for example, a laceration, surgical incision, abrasion, ulcer or burn, but not being a minor cut, scratch, sting, bum or abrasion) in which conventional management alternatives (such as suturing and/or administration of injected or
systemic analgesia) are impractical, unaffordable or otherwise unavailable (abstract). The composition can be, for example, in form of an ointment, gel, lotion, cream, emulsion, paste, suspension, powder or spray-solution, foam or aerosol (page 5, [0046]). The carrier may comprise one or more of the following adhesives, thickening agents, gelling agents and/or viscosity increasing agents: acrylamides copolymer, agarose, amylopectin, calcium alginate, calcium carboxymethyl cellulose, carbomer, carboxymethyl chitin, castor oil derivatives, cellulose gum, cellulosic preparation, cetyl alcohol, cetostearyl alcohol, dextrin, gelatin, hydroxy cellulose, hydroxyethy lcellulose, hydroxypropylcellulose, hydroxpropyl starch, inert sugar, magnesium alginate, methylcellulose, microcrystalline cellulose, pectin, PEG's, polyacrylic acid,
polymethacrylic acid, polyvinyl alcohol, quaternium ammonium compound of bentonite or zinc stearate, sorbitol, PPG's, sodium acrylates copolymer, sodium carrageenan, solubilizer; skin conditioning agent; skin protectant; skin penetration enhancer; fragrance; preservative; propellant; sunscreen agent; surfactant; textural modifier; and waterproofing agent (page 5, [0050-0051]). Any suitable type of anesthetic agent or combination of agents can be used, such as Lignocaine, chloroprocaine, mepivacaine,
bupivacaine (at 0.25-7.5 weight/volume %) (page 5, [0053, 0056]). The composition can include an antioxidant or a preservative (page 5, [0058]). The composition can further include an emollient such as acetylated lanolin, sunflower seed oil glyceride (page 5, [0059]). In one working example, a topical crème composition includes cetyl alcohol and glycerol are included (page 10, [0151]). Additional active ingredients such as benzyl peroxide and hydrogen peroxide can be included (page 6, [0062]). 
	Fischer et al. teaches A non-invasive and non-systemic method for administering a local anesthetic. The method comprises topical application of a local anesthetic in combination with an intradermal penetration agent selected from the group consisting an aloe composition, a triglyceride, and a mixture thereof (abstract). The triglyceride includes sunflower-seed oi (page 3, [0023]). The local anesthetic can be any local anesthetic known or to be developed. Examples of local anesthetics suitable for use with the invention include: ambucaine, amolanone, amylcaine, benoxinate, benzocaine, betoxycaine, biphenamine, bupivacaine (page 3, [0025]). The composition includes carrier such lotion or cream, antioxidant such as EDTA; solubilizing agent such lecithin and glycerol; skin protectants such as glycerin (page 4, [0032-0035, 0038-0039]). 
	Salamone et al. teaches An enzymatic pruritic composition for topically treating Pruritus, comprising bupivacaine, in the form of solution or cream (claims 1, 16-18). Essential oils can also be added to the formulation as fragrance or aromatic agents, and/or as antimicrobial agents. Examples of essential oils useful in the enzymatic compositions described herein include, but are not limited to, thymol, menthol, sandalwood, camphor, cardamom, cinnamon, jasmine, lavender, geranium, juniper, menthol, pine, lemon, rose, eucalyptus, clove, orange, oregano, mint, linalool, spearmint, peppermint, lemongrass, bergamot, citronella, cypress, nutmeg, spruce, tea tree, wintergreen (methyl salicylate), vanilla, combinations thereof, and the like. In some embodiments, the essential oils can be selected from thymol, sandalwood oil, wintergreen oil, eucalyptol, pine oil, and combinations thereof. In some embodiments, essential oils can be present in an amount ranging from 0 to 5 wt % based on the weight of the enzymatic pruritic composition (page 5, [0037]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Sheil et al.  is that Sheil et al.   do not expressly teach EDTA as antioxidant; lecithin as solubilizer and sandalwood oil as fragrance. This deficiency in Sheil et al.  is cured by the teachings of Fischer et al. and Salamone et al. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sheil et al., as suggested by Fischer et al. and Salamone et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include EDTA as antioxidant; lecithin as solubilizer and sandalwood oil as fragrance in the topical composition of  Sheil et al. because they are suitable ingredients in topical composition comprising bupivacaine. MPEP 2144.07. Since Sheil et al. teaches antioxidant, solubilizer and fragrance in the composition, under guidance from Fischer et al. teaching EDTA as antioxidant and lecithin as solubilizer; Salamone et al. teaching sandalwood oil as fragrance, it is obvious for one of ordinary skill in the art to include EDTA as antioxidant; lecithin as solubilizer and sandalwood oil as fragrance in the topical composition of  Sheil et al. and produce instant claimed invention with reasonable expectation of success.
In summary, prior arts teaches a topical application in the form of lotion or cream comprising  bupivacaine, cetyl alcohol (also function as emollient),  glycerol (also function as humectant), polyacrylic acid (also function as thickener), hydrogen peroxide  (biocide), EDTA (also function as preservative), lecithin (also function as emulsifier) and sandalwood oil (fragrance).
Regarding about 122nM of bupivacaine (Mw 288.4), nM is interpreted as nano mol/L in the absence of evidence to the contrary. 122nM = 122x10-9x288.4g/L = 35.2X10-6g/L = 0.0035 weight/volume %, lower than the prior art range of 0.25-7.5 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since there is no evidence to show the criticality of concentration, the amount of 122nM is obvious.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613